Citation Nr: 0312220	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  94-46 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Entitlement to service connection for a gastrointestinal 
disorder with diarrhea due to an undiagnosed illness.

2.  Entitlement to service connection for a skin disorder, to 
include lesions in the mouth, due to an undiagnosed illness.

3.  Entitlement to service connection for a pulmonary 
disorder due to an undiagnosed illness.  

4.  Entitlement to service connection for an eye disorder due 
to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1969 to December 1970.  Subsequently he served in the 
reserves, was activated and had active service from December 
1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The case was previously before the Board in December 1999, 
when it was remanded for examination of the veteran and 
medical opinions.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran is diagnosed with chronic obstructive 
pulmonary disease (COPD), which is related to his life long 
history of tobacco abuse.

3.  The veteran is diagnosed with presbyopia and refractive 
error of the eyes.  

4.  There is no diagnosis of a current gastrointestinal 
disorder.  

5.  There is a current medical diagnosis of folliculitis and 
lichen simplex chronicus, but no medical opinion linking 
these disorders to the veteran's military service.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for 
gastrointestinal disorder with diarrhea as a manifestation of 
an undiagnosed illness are not met. 38 U.S.C.A. §§ 1117, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. § 3.317 (2002).

2.  The criteria to establish service connection for skin 
disorder, to include lesions in the mouth, as a manifestation 
of an undiagnosed illness are not met. 38 U.S.C.A. §§ 1117, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. § 3.317 (2002).

3.  The criteria to establish service connection for 
pulmonary disorder as a manifestation of an undiagnosed 
illness are not met. 38 U.S.C.A. §§ 1117, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.317 
(2002).

4.  With respect to presbyopia and refractive error of the 
eyes, no error of fact or law has been alleged for which 
relief or entitlement may be granted.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002); 
VAOPGPREC 2-97; Sabonis v. Brown, 6 Vet. App. 426 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  With respect 
to this duty to assist the veteran in obtaining evidence, the 
VCAA requires that VA notify the claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary). 

In this case, VA informed the appellant of the evidence 
needed to substantiate his claims in a letter dated April 
2002.  This letter also informed the appellant of VA's duty 
to assist the appellant and which party would be responsible 
for obtaining which evidence.  The Board concludes that the 
discussion therein adequately informed the appellant of the 
information and evidence needed to substantiate his claim, 
and of VA's duty to assist in obtaining evidence thereby 
meeting the notification requirements of the VCAA.  

As discussed above, VA has fulfilled its duties to inform and 
assist the appellant on his claim.  Accordingly, the Board 
may issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.  A remand or 
further development of the claim would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claims 
or her substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2002).  
Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).



II.  Requirements for Service Connection

Service connection for a current disability can be 
established under several different legal bases.  Generally, 
service connection may be established on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. §§ 
3.303(a), 3.304 (2002).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(a), (b), (d) (2002).  Establishing direct service 
connection for a disability that has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d) 
(2002); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Applicable legal criteria found at 38 U.S.C.A. § 1117, 
authorizes VA to compensate any Persian Gulf War veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 
U.S.C.A. § 1117 (2002).  

VA regulations enacted to execute this provision of the law 
also provide for compensation for certain disabilities due to 
undiagnosed illnesses.  This section of the regulations 
applies to veterans who served in the Southwest Asia theater 
of operations during the Persian Gulf War.  The regulations 
are one of the methods to establish service connection for 
what is commonly referred to as "Persian Gulf War Syndrome" 
and specifically addresses disabilities which defy diagnosis 
yet have discernable objective indications of chronic 
disability as manifested by a number of signs and symptoms.  
38 C.F.R. § 3.317 (2002).

The regulations state:

(a)  (1) Except as provided in paragraph (c) of this 
section, VA shall pay compensation in accordance with 
chapter 11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one 
or more signs or symptoms such as those listed in 
paragraph (b) of this section, provided that such 
disability:

(i) Became manifest either during active 
military, naval, or air service in the Southwest 
Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001; and

(ii) By history, physical examination, and 
laboratory tests cannot be attributed to any 
known clinical diagnosis.

(2) For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, 
non-medical indicators that are capable of 
independent verification.

(3) For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities 
that exhibit intermittent episodes of improvement 
and worsening over a 6-month period will be 
considered chronic. The 6-month period of 
chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that 
the signs or symptoms of the disability first 
became manifest.

(4) A chronic disability resulting from an 
undiagnosed illness referred to in this section 
shall be rated using evaluation criteria from part 
4 of this chapter for a disease or injury in which 
the functions affected, anatomical localization, or 
symptomatology are similar.

(5) A disability referred to in this section shall 
be considered service connected for purposes of all 
laws of the United States.

(b) For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be manifestations 
of undiagnosed illness include, but are not limited 
to:

(1) Fatigue; (2) Signs or symptoms involving 
skin; (3) Headache; (4) Muscle pain; (5) Joint 
pain; (6) Neurologic signs or symptoms; (7) 
Neuropsychological signs or symptoms; (8) Signs 
or symptoms involving the respiratory system 
(upper or lower); (9) Sleep disturbances; (10) 
Gastrointestinal signs or symptoms; (11) 
Cardiovascular signs or symptoms; (12) Abnormal 
weight loss; (13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an 
undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf 
War; or

(2) If there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the 
illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran 
who served on active military, naval, or air 
service in the Southwest Asia theater of operations 
during the Persian Gulf War.

(2) The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, 
the United Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these 
locations.

38 C.F.R. § 3.317 (2002).

III.  Evidence and Analysis

As noted in the introduction, the veteran served in the Army 
from April 1969 to December 1970.  Subsequently, he joined 
the Naval Reserve and served as a reservist.  He was 
activated for Operation Desert Shield / Storm and had active 
service from December 1990 to May 1991.  His claims for 
service connection are based on his period of Persian Gulf 
service from December 1990 to May 1991.  Review of the 
veteran's discharge papers, DD 214, reveals that the veteran 
was awarded the Southwest Asia Service medal.  As such, the 
Board concedes that the veteran is a "Persian Gulf veteran" 
within the meaning of 38 C.F.R. § 3.317 (2002).

The RO has obtained the veteran's service medical records.  
They appear to be complete.  The veteran's service medical 
records for his period of active service from April 1969 to 
December 1970 are of record.  Subsequent to this there are a 
variety of service medical records spanning the veteran's 
period of service as a reservist.  Most of these records 
consist of periodic medical examination reports.  There are 
no entrance and separation examination reports for the 
veteran's period of active service from December 1990 to May 
1991.  However, there is an April 1991 entry that indicates 
that the veteran had been recently examined and found 
qualified for separation from active service.  There are also 
service department medical examination reports which frame 
this period of time and provide evidence of the state of the 
veteran's health prior and subsequent to this period of 
active service.  A September 1989 re-enlistment examination 
is of record; this examination was conducted a little over a 
year before the veteran's reserve activation in December 
1990.  There is another medical examination dated in December 
1991, approximately 7 months after the veteran separated from 
service in May 1991.  There is also an August 1992 service 
department examination report of record.  The Board notes 
that there are some medical records showing medical treatment 
during the veteran's period of Persian Gulf service.  

The RO has obtained a considerable volume of other medical 
records.  Many of these reveal examination, testing, and 
treatment by VA medical facilities subsequent to May 1991, 
including several VA examinations for the disabilities in 
question.  

A.  Gastrointestinal Disorder with Diarrhea

Review of the veteran's service medical records for the 
period from December 1990 until the end of his reserve 
service do not reveal that he had any complaints of diarrhea 
or any other gastrointestinal disorder.  VA medical records 
reveal that the veteran reported complaints of diarrhea 
dating from approximately January 1991.  In April 1993 
sigmoidscopy examination of the veteran was conducted, with 
no abnormalities noted.  This medical report revealed that 
the veteran had been treated with antibiotics prior to this 
and that his diarrhea had resolved in approximately February 
1993.

In December 1996 a VA examination of the veteran was 
conducted.  He reported often having diarrhea.  The diagnosis 
was "irritable bowel."  In August 2002 the most recent VA 
examination of the veteran was conducted.  The examining 
physician noted that the veteran had a history of irritable 
bowel that had resolved and was symptomatically controlled in 
the past. 

The preponderance of the evidence is against the veteran's 
claim for a gastrointestinal disorder with diarrhea due to an 
undiagnosed illness.  The evidence of record reveals that the 
veteran's gastrointestinal symptoms have resolved and that he 
does not currently suffer from diarrhea.  With no current 
disability service connection cannot be granted.  "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Degmetich v. Brown, 104 F.3d 1328 (1997) (Interpret 38 U.S.C. 
§ 1131 as requiring the existence of a present disability for 
VA compensation purposes); Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996).

Even if the veteran did currently suffer from irritable bowel 
syndrome, this is a diagnosis of an actual medical condition, 
and as such is not an undiagnosed illness within the meaning 
of 38 C.F.R. § 3.317 (2002).  Moreover, there is no competent 
evidence showing that the veteran had irritable bowel 
syndrome during service and no medical evidence linking the 
post-service diagnosis to his military service.  As such, 
service connection for a gastrointestinal disorder must be 
denied.  

B.  Skin disorder

The veteran claims that, as a result of his Persian Gulf War 
service, he developed a skin disorder to include a rash and 
lesions in his mouth.  Review of the service medical records 
does not reveal any complaints, or diagnosis, of any such 
skin disorder during service.  A November 1992 VA examination 
indicates that the veteran had a history of skin lesions 
which was consistent with folliculitis; however, no objective 
evidence of a current skin disorder was noted as being 
present by the examining physician.  

A February 1993 VA dermatology treatment record reveals that 
the veteran complained of skin symptoms.  The assessment was 
probable seborrheic dermatitis and folliculitis.  However, no 
active lesions or skin rash was present at the time of the 
evaluation.  

In January 1997 a VA examination of the veteran was 
conducted.  The veteran reported developing skin rashes 
during service in 1991.  Physical examination of the veteran 
revealed a 1.5 by 1 centimeter red slightly lichenified patch 
on the veteran's right thigh.  The diagnosis was:  "probable 
folliculitis, scar versus lichen simplex chronicus."

The preponderance of the evidence is against the veteran's 
claim for a skin disorder due to an undiagnosed illness.  The 
evidence of record reveals that the veteran is diagnosed with 
folliculitis and lichen simplex chronicus.  These are 
diagnoses of actual diseases and, and as such are not an 
undiagnosed illness within the meaning of 38 C.F.R. § 3.317 
(2002).  Moreover, there is no competent evidence showing 
that the veteran had skin symptoms during service and not 
medical evidence linking the post-service diagnosis to his 
military service.  There is also no objective evidence of 
record that shows that the veteran has ever suffered from 
lesions in the mouth.  As such service connection for a skin 
disorder must be denied.  

C.  Pulmonary disorder

The veteran alleges that he developed a pulmonary disorder as 
a result of his Persian Gulf War service.  In August 2002 a 
VA examination of the veteran was conducted. The veteran 
reported having shortness of breath for the last four years.  
He also reported a history of being a lifelong cigarette 
smoker.  The diagnoses were ongoing tobacco abuse and chronic 
obstructive pulmonary disease (COPD).  

The preponderance of the evidence is against the veteran's 
claim for a pulmonary disorder due to an undiagnosed illness.  
The evidence of record clearly reveals that the veteran has 
COPD as a result of his life long use of tobacco products.  
There is no evidence that he suffers from an undiagnosed 
illness within the meaning of 38 C.F.R. § 3.317 (2002).  As 
such service connection for a pulmonary disorder must be 
denied.  



D.  Eye disorder

The veteran alleges he developed an eye disorder as a result 
of his Persian Gulf War service.  "Congenital and 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation" for service connection purposes.  38 C.F.R. 
§ 3.303(c) (2002).  

In December 1996 a VA eye examination of the veteran was 
conducted.  The veteran was diagnosed with bilateral chronic 
allergic conjunctivitis, myopia, astigmatism, and presbyopia.  

In July 2002 another VA eye examination of the veteran was 
conducted.  The veteran reported decreased near vision with 
age along with a history of wearing eyeglasses since the 
1970s.  The diagnosis was "refractive error and 
presbyopia."  The Board notes that presbyopia, the loss of 
near vision which comes with ageing, is a refractive error of 
the eye.  Winn v. Brown, 8 Vet. App. 510 (1996).  

The preponderance of the evidence is against the veteran's 
claim for an eye disorder.  The current medical evidence of 
record reveals that the veteran has refractive error of the 
eyes.  Refractive error of the eye is not a disease of injury 
within the meaning of applicable legislation for service 
connection purposes.  38 C.F.R. § 3.303(c) (2002).  
Conjunctivitis, not shown to have been present during 
service, is a diagnosed illness and not subject to the 
presumptive considerations of 38 C.F.R. § 3.317 (2002).  
Moreover, this disorder was not shown on the most recent eye 
examination in 2002.

"Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability. See 38 U.S.C. § 1110 (formerly 
§ 310).  In the absence of proof of present disability there 
can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  With no evidence of any current disability, 
the veteran's claims for service connection must be denied. 
Degmetich v. Brown, 104 F.3d 1328 (1997); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).

The United States Court of Appeals for Veterans Claims has 
held that in a case where the law is dispositive of the 
claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Service connection for a gastrointestinal disorder with 
diarrhea due to an undiagnosed illness is denied.

Service connection for a skin disorder, to include lesions in 
the mouth, due to an undiagnosed illness is denied.

Service connection for a pulmonary disorder due to an 
undiagnosed illness is denied.

Service connection for an eye disorder due to an undiagnosed 
illness is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

